Wilds, J.,
delivered the opinion of the court,
Bat, Trezevant, Brevard, and Wilds, Justices.
The substance of the opinion *200was, that the note being indorsed, was, as to the indorser, a new note' was ^*a^e f°r the whole of the money mentioned in the note' "i’hat the consideration of the. indorsement was usurious, and, therefore, void ; because the money payable on the indorse* jggjjf wag agreej t0 paid at a future day, upon condition of pay. ing one and a half per cent, per month, discount, or by way of forbearance, which is evidently contrary to the act of assembly. Vid. P. L. 280.
Note. The jury are to judge whether the transaction he a contrivance or mask to disguise usury or not. 2 D. and E. 52. 3 do. 427. 538. 1 do. 296.
New trial granted.